DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2021 is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  “visual electronic display a selected one of the garments”. It appear this should read “visual electronic display of a selected one of the garments.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, this claim recite “a relative size indicator” and “a relative size indicator value.” It is vague and indefinite what the difference is between these two terms. They appear to be the same. Therefore, for purposes of furthering prosecution a relative size indicator is interpreted to be the same as a relative size indicator value. Appropriate correction is required. 

Regarding Claim 1, this claim recites “an electronic display page that also provides a visual display of a selected size of a garment to a consumer” and “an electronic display page that allows for visual electronic display a selected one of the garments, the electronic display page including, for each selected one of the garments, a size selector.” It is vague and indefinite whether these are different pages or the same page. Reference is made to an electronic display page throughout the claim without clear direction as to whether it is the first or the second display page disclosed within the claim limitations. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim recites an abstract idea. This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo text the claims are directed to statutory categories. Specifically, the method, as claimed in claim 1 is directed to a process.
While the claim falls within a statutory category, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Mater eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recited the abstract idea of providing relative size indicators associated with a selected size of a garment. Specifically, representative claim 1 recites the abstract idea of:
providing a plurality of garments, each garment having at least one size;
providing for each size of each garment, a relative size indicator value, the relative size indicator value being selected form a predetermined set of relative size indicator values;
providing display of a selected one of the garments, the display including for each selected one of the garments, a size selector;
receiving a request for a selected size of the selected garment; and
responsive to receiving the request, providing for immediate visual display, the one relative size indicator value associated with the selected size of the selected garment.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claim recites an abstract idea. For example, claim 1 recites the abstract idea of providing relative size indicators associated with a selected size of a garment, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” int his case, the abstract idea recited in claim 1 is a certain method of organizing human activity because providing a relative size indicator value for a selected garment size is a commercial or legal interaction because it is a marketing/sales activity. 
Additionally, the recited limitations of claim 1 recite an abstract idea because they are considered to be a mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, providing a relative size indicator value for each selected size of the selected garment is a type of observation or evaluation.
Thus, representative claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claim recites a judicial exception, it is then necessary to evaluate whether the clams recite additional elements that integrated the judicial exception into a practical application of that exception. As stated in the 2019 PEG, when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use,” the judicial exception has not been integrated into a practical application. In this case, claim includes additional elements such as an electronic display page including a size selector, a computer, and a database. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying the abstract idea of requiring the use of software to tailor information and provide it to the user on a generic computer (Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)). Similarly, specifying that the abstract idea of providing a relative size indicator value associated with a selected size of the selected garment occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a  generic computer/ generic display. As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of providing relative size indicator values for selected sizes of selected garments and, thus, claim 1 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer component or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything that is not already present when they are considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…’ad[d] nothing… that is not already present when the steps are considered separately’… [and] [v]iewed as a whole…[the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573, U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, claim 1 simply conveys the abstract idea itself of facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, claim 1 is ineligible.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fries (US 2011/0231278) in view of Mazmanyan (US 2011/0295711).
	Regarding Claim 1, Fries discloses A computer-implemented method for providing a relative size indicator in a determined location of an electronic display page that also provides a visual display of a selected size of a garment to a consumer (See at least paragraph [0006]), the method comprising: 
Providing, with a computer, a database of a plurality of garments, each garment having at least one size label (See at least paragraph [0008] (i.e., database with garments from different brands and retailers), [0024] (i.e., database populated with garment data, brand name/lines, etc.));
Providing, with the computer, an electronic display page that allows for visual electronic display selected one of the garments, the electronic display page including, for each selected one of the garments, a size label selector (See at least paragraph [0029] (i.e., closet search displays user to enter size, brand, garment type), Fig. 2,5, 6 (i.e., visual display on page where user can select garment and every garment selection has a size selection availability));
Receiving an electronic request for a selected size of the selected garment from the size selector of the electronic display page (See at least paragraph [0029], [0030] (i.e., don’t have to enter measurement data, can choose to only select size), Fig. 2, 5, 6);
Responsive to receiving the electronic request, providing for immediate visual electronic display, in a predetermined location of the electronic display page, the one relative size indicator value associated with the selected size of the selected garment (See at least [0030] (i.e., determine garment size of the particular garment known to fit, to the true garment sizes for a given garment type forma  plurality of brands), Fig. 8 (i.e., suggested size listed)).
	Fries, however, does not expressly provide for providing, with the computer, for each size of each garment, a relative size indicator value, the relative size indicator value being selected from a predetermined set of relative size indicator values.
In the same field of endeavor, Mazmanyan discloses a method for Providing, with the computer, for each size of each garment, a relative size indicator value, the relative size indicator value being selected from a predetermined set of relative size indicator values (See at least paragraph [0033], [0034], and [0036] (i.e., characterizes the fit of apparel and varies from one size to another)). This known technique is applicable to the system of Fries as they both share characteristics and capabilities, namely, they are directed to determining the proper size of a garment for an individual.
One of ordinary skill in the art would have recognized that applying the known technique of Fries to Mazmanyan would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the relative sizing of Mazmanyan to the size determination of Fries would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features. Further, applying the known technology of Mazmanyan would improve the system of Fries by indicating how the particular item of apparel would fit a user, not just what its dimensions are (See Mazmanyan: paragraph [0003]; Fries: paragraph [0005]). This would be particularly helpful when a user selects a size in an apparel item that runs or is made to fit big or small (See Mazmanyan: paragraph [0003] and [0036]; Fries: paragraph [0005], [0006]) (e.g., young women generally have apparel that is designed to be skintight while elderly women apparel is designed to be worn with a looser fit)). Mazmanyan takes into account that there is no apparel sizing standard that can be used to determine an accurate size so fit preference indicators are necessary to determine whether a user should buy a shirt one size larger or smaller depending on that items fit and user’s need to be aware of this during purchasing (See Mazmanyan paragraph [0003] (i.e., T-shirt labeled "XS" may actual correspond to a size “S”)).

Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
“Size-specific Analysis of Body Scan Data to Improve Apparel Fit” (Loker, S., Ashdown, S., & Schoenfelder, K., Size-specific Analysis of Body Scan Data to Improve Apparel Fit, 2005, Journal of Textile and Apparel, Technology and Management, 4(3), pp. 1-15.) disclosing using body scans to better improve sizing in that not all size labels actually fit the same way and providing specific fit ratings by size.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625